Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 4-14 and 15-19, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20110046323 see paragraphs [0005], [0028], [0137], example 3, claim 17 and figures 1 and 2; or US Pub 20160297899 see paragraph [0054].
Applicants’ claim 1 is directed to a method for separating gaseous unreacted hydrocarbon monomer and/or solvent from polyolefin solids, wherein the method consists essentially of: 
flowing a first stream comprising polyolefin solids and gaseous unreacted hydrocarbon
monomer and/or solvent through a portion of a gas-solid separation vessel having a volume sufficient so that polyolefin solids present in the first stream have a residence time within the gas-solid separation vessel > about 5.0 minutes to separate gaseous unreacted hydrocarbon monomer and/or solvent from the polyolefin solids to produce a second stream comprising polyolefin solids substantially free of gaseous unreacted hydrocarbon monomer and/or solvent and a third stream comprising the gaseous unreacted hydrocarbon monomer and/or solvent.

US Pub 20040136882 discloses a process and apparatus for separating polymer solids, hydrocarbon fluids, and purge gas in an intermediate pressure zone and a purge zone. The purge gas in the purge zone is used to remove hydrocarbon fluids from the polymer solids, and a stream containing the purge gas and hydrocarbon is passed to a hydrocarbon /purge gas recovery zone. High-purity purge gas from the recovery zone is efficiently used by passing a portion back to the purge zone and another portion to an extruder feed zone. hydrocarbon fluids separated from polymer solids in the intermediate pressure zone and in the hydrocarbon /purge gas recovery zone are liquefied and passed to a recycle zone, and the hydrocarbon (typically liquid diluent and/or unreacted monomer) are recycled to the reactor without fractionation.
In paragraph [0007] the reference discloses that one method for removing additional amounts of diluent after the flash chamber involves passing the polymer solids through a purge column, wherein a non-combustible gas is used to remove the diluent. In the purge column, the non-combustible gas (nitrogen is often used) typically flows upward through downward-flowing polymer solids in the column. The purge gas is used to remove and carry away hydrocarbon fluids that remain with the polymer solids after the flash separating steps. The purge gas is especially suited to remove hydrocarbon fluids that are entrained in the pores and interstices of the solid polyolefin particles. At the top (or gas outlet) of the purge column, a fluid stream comprising the purge gas and removed hydrocarbon fluid (typically and preferably gas) exits.
Paragraph [0010] discloses a process for slurry polymerization and for separating hydrocarbon fluid from solid polymer particles and purge gas is provided. At least one olefin monomer is polymerized in a reaction zone to produce a slurry comprising solid polymer particles and hydrocarbon fluid. A portion of the slurry is withdrawn from the reaction zone, and at least a majority of the hydrocarbon fluid is separated from the solid polymer particles in an intermediate pressure zone as a vaporized hydrocarbon stream (first). The vaporized hydrocarbon fluid stream is condensed in a condensing zone, whereby a condensed hydrocarbon fluid stream is formed, which is passed to a recycle zone. The solid polymer particles are transferred from the intermediate pressure zone to a purge zone in which a purge gas is passed through the solid polymer particles to remove entrained hydrocarbon fluid, thereby forming a mixed stream (third) containing hydrocarbon vapor and purge gas. The mixed stream (third) is transferred to a recovery zone where the purge gas and hydrocarbon fluid are separated to form a recovered purge gas stream and a recovered hydrocarbon fluid stream. At least a portion of the recovered purge gas stream is passed from the recovery zone to the purge zone, and at least a portion of the recovered hydrocarbon fluid stream is passed from the recovery zone to the recycle zone. At least a majority of the hydrocarbon liquid in the recycle zone is transferred to the reaction zone without fractionating the hydrocarbon liquid. A portion of the recovered purge gas stream (second) may be used to provide motive force for movement of solid polymer particles which have already passed through the purge zone.
With regard to the residence time within the gas solid separation vessel of greater than or equal to 5 minutes …, note that paragraph [0045] discloses that [the filter] collector 264 removes fine polymer solids, or polymer particles, which are entrained in vapor. The thus removed polymer particles are passed through line 270 to purge column 224. Valves 266 and 268 along line 270 are operated by a sequencing controller (not shown) to alternately open and close such valves. For example, valve 266 can be opened for a predetermined period of time while valve 268 remains closed, during which time the portion of line 270 between valves 266 and 268 fills with polymer particles. Valve 266 is then closed and valve 268 opened to allow the passage of polymer particles through valve 268 and line 270 to purge column 224. Such sequence is then repeated similarly. Although the illustrated embodiment uses cyclone collectors to remove polymer particles from vapor in passage from the flash tanks to column 232, other types of filters such as bag filters and cartridge filters can also be used if desired. 
US Pub 20110046323 discloses a process for the recovery of unreacted monomers from a slurry polymerization process comprising: recovering a fluid stream from a polymer slurry comprising essentially liquid diluent, unreacted monomer, comonomers and solid polyolefin particles, by separating at least a majority of the diluent and unreacted monomer and comonomers from said solid particles, wherein inert gas is comprised in slurry polymerization (see paragraph [0005]; and claim 17 in
‘323. 
Thus, each of the references, ‘882, ‘323, and ‘899 disclose the same invention as that which is claimed by applicants except for the particular residence time as discloses as greater than about 5 minutes. 
   However, in view of the information in paragraph [0045] of ‘882, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the reference states that the valve can be opened for a predetermined period of time another remains closed which allows for the residence time to be manipulated and predetermined and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).  
Applicants’ claim 1 differs from US Pub 20110046323 in that polyolefin solids present in the first stream have a residence time within the gas-solid separation vessel about 5.0 minutes.
 Moreover, with regard to, US Pub 20160297899, which is also the same art as US Pub 20110046323, in particular the reference ‘899 relates to an olefin polymerization method as ‘899 discloses that usually, the residence time in the integral separator is low, for example, in The range of 0.1 second to 5 minutes, for example from 1 second to1 minute (see paragraph [0054] in ‘899, the difference can be easily derived by repeated experiments practiced by a person skilled in the art, and no unexpected effect has been achieved compared to ‘323 and ’899.
Consequently, in view of US Pub 20110046323 and US Pub 20160297899, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the reference states that the valve can be opened for a predetermined period of time another remains closed which allows for the residence time to be manipulated and predetermined and it is well-established that merely selecting proportions and 
 One would have been motivated to determine the particular parameters (residence time) as known in the art, since, the primary reference discusses the manipulation and general use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).  
With regard to claim 3, note paragraphs [0007] and [0008] of ‘882; note paragraphs [0057] and [0172]- [175] of ‘899; note example 2, paragraphs [0112],        [0113], [0121-[0124],  [0153] and [0166] of ‘323.
With regard to claim 4 note discussion in claim 1 regarding parameters. 
With regard to claims 5 and 6, note paragraph [0021] of ‘882; abstract, paragraph [0008], [0009] and [0153] and claim 1 of ‘899; paragraph [0114] of ‘323.
With regard to claim 7 and 8 note the disclosure in each reference as noted in claim 1 above regarding the vessel used in ‘882; ‘899; and ‘323.
With regard to claim 9 note the disclosure in each reference as noted in claim 1 above regarding the method steps used in  ‘882; ‘899; and ‘323.
With regard to claim 10 note in each reference as noted in claim 1 above regarding the recycling employed in ‘882 see abstract; ‘899 claims 1 and 7; and ‘323 see example 1 and 3, claims 24, 26, 30.
claims 11 and 13, note in each reference as disclosed in claim 1 above regarding C2-C6 olefins in  ‘882 see paragraph [0021];  ‘899  see paragraph [0027]; and  ‘323 see paragraph [0092].
With regard to claim 12 note the disclosure in each reference as noted in claim 1 above regarding the solvent used in ‘882 see paragraph [0006] ; ‘899 see paragraph [0047] and claim 8; and ‘323 see abstract.
With regard to claims 14, each of the references discloses the use of dryers and scrubbers as optional. 882 see paragraph [0006] ; and ‘899 see claim 1;
With regard to claims 15-19 directed to a system,

    PNG
    media_image1.png
    262
    249
    media_image1.png
    Greyscale

note that the relatively simplistic design description of the separating system (also disclosed in figure 1) reads on and overlaps many separating systems.  Thus, as written, the broadly defined structure, or lack thereof,  can be found in each of the references ‘882; ‘899; and ‘323.
For example, in ‘882 paragraph [0004] the reference discloses that commercial loop reactors, the various feed materials may be introduced to the loop reaction zone in 

 Moreover, in paragraph [0014] of ‘882, an apparatus is provided for slurry polymerization in a hydrocarbon fluid and for separating hydrocarbon fluid from solid polymer particles and purge gas.

    PNG
    media_image2.png
    309
    335
    media_image2.png
    Greyscale

 The apparatus comprises a polymerization reactor in which one or more olefins are polymerized to form solid polymer particles in a hydrocarbon fluid. The apparatus also comprises an intermediate pressure chamber adapted for the separation of hydrocarbon fluid from the solid polymer particles. The chamber has an inlet for receiving hydrocarbon fluid and solid polymer particles from the polymerization reactor, a polymer outlet for discharging solid polymer particles, and a gas outlet for discharging 
Although the overall design of the systems are different, the claims 15-21 as written do not distinguish between the systems since the terms used do not define a particular structure. Since each vessel systematically accomplishes the method of separation gaseous unreacted hydrocarbon from polyolefin solids in the same or relatively the same order, the systems are indistinguishable. 
See also  ‘899 paragraphs [0130] – [0191], claim 1 and ‘323 paragraphs [0071]- [0072].
With regard to claim 20 see discussion for claims 5 and 15 above.
claim 21 see discussion for claims 11 and 15 above.
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.



Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765